PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,914,911
Issue Date: December 16, 2014
Application No. 13/831,187
Filed:  March 14, 2013
Attorney Docket No.  544069: 54-12 US
:
:
:                        NOTICE     
:
:



This is a notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.28 filed May 18, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

Your fee deficiency submission under 37 CFR 1.28 is hereby accepted.  

The petition is GRANTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the large entity rate.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 



/KIMBERLY A INABINET/Paralegal Specialist, OPET